Per Ouriam:

W. G. Hamilton recovered a judgment against the city of Garnett from an injury suffered from a defective sidewalk over which he was passing. While a sidewalk in the city was under repairs loose planks were insecurely laid over an excavation. The city knew, or should have known, of the dangerous condition of the walk. It could readily be seen that the walk was a temporary one, but it had been placed there for travel, and .the plaintiff had no reason to think it was insecure, and it cannot be held that he was guilty of contributory negligence.
The objections to the rulings on the admission of testimony are not material, and it cannot be said that there was not enough testimony to sustain the material findings of the jury.
The fact that a verified written claim or demand for damages was not presented to the city council is not a bar' to the maintenance of an action for damages. The penalty for failure to present an unliquidated claim is that no costs can be recovered against the city. The trial court did not award judgment for costs against the city, and, hence, it has no reason to complaim
We find nothing substantial in any of the objections, and, therefore, the judgment of the district court is affirmed.